internal_revenue_service department of the treasury washington dc significant index number contact person telephone number n reference to all a9 legend taxpayer taxpayer taxpayer ira x y p w a taxpayer b’s tras dear this letter is in response to a request for a private_letter_ruling dated august additional correspondence dated date date and date submitted on your behalf by your authorized representative concerning the division and distribution of an individual_retirement_arrangement ira as supplemented by november the facts on which the ruling requests are based are as follows taxpayer a established ira x and designated taxpayer b taxpayer b caused a transfer of the assets in taxpayer a whose died on february taxpayer b’s date of birth was may her husband as the primary beneficiary required_beginning_date was april june ira x invested the assets of the iras in eight different mutual funds and selected six primary and equal beneficiaries including taxpayer c designation form stated that each beneficiary would be entitled to to eight other iras in the name of taxpayer b a one-sixth interest in each of taxpayer b’s beneficiary the eight iras on he taxpayer b died on date and was survived by prior to the prior to december taxpayer c and the other five beneficiaries date of his death taxpayer b did not receive any distributions from the eight iras taxpayer c and the other five beneficiaries directed the custodian by letter of seven of the eight iras to divide each of the seven into six separate_accounts by means ef direct transfer accounts were divided totalling dollar_figure was distributed in equal amounts of dollar_figure to each of the six beneficiaries the separate_accounts there has been an allocation of gains and losses and separate_accounting for each beneficiary’s interest since the date of taxpayer b’s death seven of the eight ira mutual_fund the eighth mutual_fund ira account with respect to based on the foregoing facts and representations you request the following rulings that taxpayer c and the five beneficiaries six beneficiaries are designated beneficiaries for purposes of sec_401 of the internal_revenue_code code with respect to the seven iras that taxpayer c as a beneficiary of taxpayer b’s seven iras was timely selected prior to taxpayer b’s first required_distribution date for purposes of determining required minimum distributions under code sec_401 a that taxpayer c did not incur any income_tax_liability or excise_tax penalty with respect to the establishment prior to december accounts maintained in the name of taxpayer b deceased ira owner for taxpayer c’s respective one-sixth interest in each of the seven tras of separate that taxpayer b’s first required_distribution date with respect to receiving any required minimum distributions under code sec_401 from the iras was december that taxpayer c may elect a life expectancy distribution method with respect to taxpayer b’s seven iras held for her respective benefit by no later than date dollar_figure that in determining the amount of the required minimum distributions under the life expectancy method taxpayer c shall use her allocated one sixth share of the value of taxpayer b’s seven iras as the irs single life expectancy table based upon her age attained in the calendar_year and divide that amount by her life expectancy under of december that taxpayer c may receive said payout under the life expectancy method as long as the seven iras are maintained in the name of taxpayer b deceased ira owner and each beneficiary makes the appropriate life expectancy election by no later than date that taxpayer c who is age in calendar_year may use a life expectancy based upon her single life expectancy determined in the calendar_year under regulation sec_1_72-9 table v in determining her required minimum distributions from her one-sixth interest in the seven iras that under the life expectancy method taxpayer c would determine her required_minimum_distribution for the calendar_year from the seven iras based upon the value of her interest in the seven iras as by dividing that amount by her single life expectancy determined in calendar_year under regulation sec_1_72-9 table v of date that taxpayer c will be deemed to have elected the life expectancy method with respect to her interest in the seven iras if she calculated her required minimum distributions from such benefit as her single life expectancy determined in the calendar_year under regulation sec_1_72-9 table v provided that she receives the minimum distribution by december from such iras that are held for her respective benefit iras then held for her respective by dividing that amount by of date with respect to ruling_request sec_1 and code sec_408 states that under regulations prescribed by the secretary rules similar to the rules of code sec_401 sec_401 interest of shall apply to the distribution of the entire and the incidental death_benefit requirements of an individual for whose benefit an ira is similarly sec_1_408-8a q a-1 of the maintained proposed income_tax regulations proposed_regulations states that iras are subject_to the distribution rules provided in code sec_401 of the proposed_regulations for qualified_plans and sec_1 a -1 the individual’s surviving_spouse may sec_1_408-8 q a-4 b of the regulations states in relevant part that in the case of an individual dying after date elect to treat the spouse's entire_interest in the trust as the spouse’s own account if the surviving_spouse makes such an election the surviving spouse’s interest in the account would then be subject_to the distribution_requirements of code sec_401 a rather than those of code sec_401 b an election to claim the ira as the surviving spouse’s own will be considered to have been made by the surviving_spouse if any required amounts in the account including any amounts that have been transferred into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under code sec_401 the result of such an election is that the 8b surviving_spouse shall then be considered the individual for whose benefit the account is maintained once the transfer from taxpayer a’s ira to taxpayer b’s and must be once taxpayer b iras was completed the transferred amounts became part of the account balance of taxpayer b’s iras considered in calculating taxpayer b’s minimum required distributions from his iras in the year following the year of transfer and thereafter is treated as the individual for whose benefit the iras are maintained there is no longer any iras maintained for the benefit of taxpayer a regulations provides that the taxpayer a’s iras to taxpayer b’s iras does not affect any required_minimum_distribution from taxpayer b’s iras for calendar_year as of december distribution was required from taxpayer b’s iras in thus regarding ruling_request four taxpayer b‘s required_distribution date was december sec_1 a -1 of the proposed because taxpayer b’s account balance in the preceding amount transferred from was dollar_figure no 2s in addition regarding ruling requests one and two we conclude that each of the six beneficiaries are designated beneficiaries for purposes of sec_401 with respect to taxpayer b’s iras created by taxpayer b and that each of these six beneficiaries of taxpayer b’s iras were timely selected prior to the earlier of taxpayer b’s death or his required_beginning_date december determining required minimum distributions under sec_401 a for purposes of regarding ruling_request three revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee does not result in such funds being paid or distributed to the participant and it the revenue_ruling states that this conclusion would apply whether the bank trustee initiates or the ira participant directs the transfer of funds is not a rollover_contribution in addition the act of segregation of at the request of the beneficiaries does not effect the mere segregation into subaccounts of the interest of multiple beneficiaries by the trustee custodian of such ira the character or qualifications of the trustee or of taxpayer b’s iras multiple interests in an ira does not render any beneficiary’s interest in such ira forfeitable or itself subject the beneficiaries to any_tax consequences accordingly regarding ruling_request three we conclude that the creation of six separate_accounts of taxpayer b‘s ira for the benefit of taxpayer c and the other five beneficiaries will not result in income_tax to taxpayer c with respect to the amount transferred under code sec_408 and sec_408 or result in any excise_tax penalties with respect to taxpayer c in and of regarding ruling_request five proposed regulation a -1 q a h-2 b states in relevant part that if as of an employee’s required_beginning_date or in the case of distributions under code sec_401 of the employee's date of death the beneficiaries with respect to respect to the other separate_account or segregated share an account need not be aggregated with other separate_accounts or segregated shares in order to determine whether the distributions from such separate_account or a separate_account differ from the beneficiaries with b iii as -6- segregated share satisfy code sec_401 instead the rules in code sec_401 may separately apply to such separate_account or segregated share code sec_401 b ii and iii set forth b iii provides sec_401 any portion of the employee’s interest is or for the benefit of respectively the 5-year rule and the exception to it for the distribution of the interest of any employee who dies before distributions have begun in accordance with subparagraph a ii that if i payable to ii such portion will be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and iii such distributions begin not later than one year after the date of the employee’s death or such later date as the secretary may by regulations prescribe for purposes of clause ii to date on which such distributions begin in subclause i shall be treated as distributed on the a designated_beneficiary the portion referred to the exception to the proposed regulation a -1 q a c- proposed regulation a -1 q a c-3 a provides a non-spouse beneficiary that in order to satisfy the as rule in code sec_401 b iii five-year rule for non-spouse beneficiaries distributions must commence on or before december of the calendar_year immediately following the calendar_year in which the employee died c provides that non-spouse beneficiaries may elect on an individual basis whether the five-year rule in code sec_401 a b ii code sec_401 a b iii applies to distributions such election by a non-spouse beneficiary must be made no later than december of the calendar_year following the ira owner’s death in order to satisfy the requirements for the exception to the five-year rule to ruling_request five we conclude that taxpayer c may elect a life expectancy distribution method with respect to the taxpayer b’s iras held for her benefit by no later than december by that date provided minimum distributions commence or the exception to the five-year rule in therefore with regard regarding ruling requests six and seven proposed regulation a -1 q a e-2 a provides that in the b iii the life expectancy of any case of any distribution under code sec_401 designated_beneficiary is calculated based on the beneficiary's attained age as of the beneficiary’s birthday in the calendar_year in which distributions are required to commence to such beneficiary in order to satisfy code sec_401 a b iii sec_1 a -1 q a f-1 a states that for the minimum amount is always a i sec_1_401_a_9_-1 q a f-5 a in benefits in the form of an individual_account to be distributed over a period not extending beyond the life expectancy of the designated_beneficiary as described in code sec_401 a b iii the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and then for each succeeding calendar_year must at least equal the quotient obtained by dividing the employee’s benefit by the applicable life expectancy determined under this regulation and not code sec_401 general states in the case of benefit used in determining the minimum distribution for a distribution calendar_year is the account balance as last valuation_date in the calendar immediately preceding any distribution calendar_year valuation calendar_year therefore we conclude that in determining the amount of the required minimum distributions under the life expectancy method taxpayer c shall use her allocated share of the value of taxpayer b’s iras as the irs single life expectancy table based upon said beneficiary’s age in the calendar_year and that she may receive said payout under the life expectancy method as long as the iras are maintained in the name of taxpayer b deceased ira owner and she makes the appropriate life expectancy election by no later than december of december and divide that amount by her life expectancy under an individual_account the one sixth of the notice_88_38 1988_1_cb_524 provides individuals with an alternative method for satisfying the requirements for minimum distributions from ira’s individuals must still calculate the required_minimum_distribution separately for each ira may then be totalled and the total_distribution taken from any one or more of the individual iras alternative method would allow an individual to satisfy the under this method however such amounts thus the lor minimum distribution requirement by taking from one ira the amount required to satisfy the minimum distribution requirement for other iras taxpayer c’s minimum distribution is based on the value of her interest in each ira as of december taxpayer c may take the minimum distribution from one or more iras in which she has an interest thus although the amount of as indicated above a non-spouse beneficiary is deemed to elect the exception to the five-year rule_of code sec_401 her life expectancy beginning not later than december the calendar_year immediately following the year in which the employee died b ii iff he she begins taking distributions over of regarding ruling requests eight nine and ten in accordance that taxpayer c under sec_1_72-9 years old i sec_23 years in the calendar_year may use a proposed regulation a -1 q a e-3 provides that life expectancies for purposes of determining required distributions under code sec_401 must be computed by use of the expected_return multiples in tables v and vi of sec_1_72-9 of the regulations table v of the regulations the remaining life expectancy of someone who is with the above regulations we conclude with respect to ruling requests eight nine and ten who is age life expectancy based upon her single life expectancy determined in the calendar_year under regulation sec_1_72-9 table v in determining her required minimum distributions from her one-sixth interest in the iras determine her required_minimum_distribution for the calendar_year from accounts in the iras based upon the value as of december her single life expectancy determined in the calendar_year under regulation sec_1_72-9 table v and that taxpayer c will be deemed to have elected the life expectancy method with respect to her interest in taxpayer b’s iras if she calculates her required minimum distributions from taxpayer b’s iras held for her benefit as of december as determined in the calendar_year under regulation table v provided that she receives the appropriate amounts from one or more of the iras by december that under the life expectancy method taxpayer c would by dividing the ira account balances by dividing the account balances by by her single life expectancy of date these rulings are based on the assumption that taxpayer b's iras meet the requirements code sec_408 a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office sincerely yours skqned john swieca ‘john swieca chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose
